Motion granted to the extent that the indictment be removed from Supreme Court, Wyoming County, to Supreme Court, Erie County. Memorandum: Ample grounds appear for removing the venue of the indictment and action from the County of Wyoming to assure fair and impartial trials as stated in the memorandum decision in People v. Hill (42 A D 2d 679). For the reasons stated in that decision venue is removed to Supreme Court, Erie County, giving effect to all the terms and conditions set forth therein. Present — Marsh, P. J., Witmer, Mahoney, Goldman and Del Vecchio, JJ.